ON APPLICATION FOR REHEARING.
CARVER, J.
In our original opinion we held that defendant was guilty of negligence in failing to comply with its statutory duty to keep the crossing over its railroad track in safe condition; and that the plaintiff was not guilty of contributory negligence in riding on a chair in the wagon, which was a common custom • in the country.
In his application for rehearing, learned counsel of defendant makes no particular complaint against these holdings but urges very earnestly that the plaintiff’s act in reaching for the water jug was negligence and contributed to the accident, wherefore, he claims, she is without right of recovery.
Of course the law is well settled that an. injured party cannot recover, even *88though his adversary was guilty of negligence, if his own negligence contributed as a proximate cause to the accident causing the injury.
But we do not think that the plaintiff’s act in reaching for the jug was negligence on her part. She testifies positively, and it is not disputed, that while reaching for the jug with her ■ left hand sh'e held on to the spring seat with her right hand. She admits she leaned over, but says, (page 24), that, she did not get up; (page 30), that her reaching did not cause her to fall; (page 30), that the jug was a little to her left and that she fell on the right side of the wagon; (page 101), that “the jolt — the jumping off that place” (meaning the railroad track) was what caused her fall.
She was asked, (page 101) :
“I will ask you whether, or not reaching for the jug of water tilted or threw your chair over so that you fell out?”
And she answered:
“No sh-, it was the jolt that throwed me out.”
Counsel lays great stress on the testimony of plaintiff’s son-in-law, Dan E. Miller,, as to an admission made by plaintiff as follows:
“Q. Didn’t you hear her say that after * * * Didn’t Mrs. Neal tell you that * * (counsel reading from document) ‘In crossing railroad track that jug of water, which was in the wagon floor near the chair which she was sitting in, fell over and in reaching for jug of water to set it up again her chair tilted and she got over-balanced and fell out? ’
“A. She did.”
In the first place, testimony as to admissions of a party is notoriously weak. Besides, the undisputed testimony is that though in reaching for the jug she leaned over a little to her left, yet when she fell out'it was to the right of the wagon. This circumstance alone it seems to us, is sufficient to show that her leaning over was not what caused her to fall out, even if she did tilt the chair in leaning; the undisputed testimony also being to the effect that while leaning over and reaching for the jug with her left hand she was holding to the spring seat with her right. We do not think her act in reaching for the jug was one of negligence on her part. This holding with one hand was sufficient, in our opinion, reasonably to secure her safety in the wagon, and would, we think, have done so, but for the sudden jolt caused by the condition of the track as the wagon dropped off of it.
Rehearing refused.